Citation Nr: 9933204	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  95-19 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a disability of the 
right hip.

3.  Entitlement to service connection for a disability of the 
right toe.

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for memory loss and fatigue.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to December 
1960.

This matter comes to the Board of Veterans Appeals (Board) 
from a March 1994 rating decision of the Regional Office (RO) 
which denied the claims of entitlement to service connection 
for disabilities of the low back, right hip and right toe.

This matter also comes to the Board of Veterans Appeals 
(Board) from an October 1995 rating decision of the RO which 
denied the claims of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for memory loss and fatigue 
on the basis that the claims were not well grounded.

In January and February 1998 rating decisions the RO denied 
service connection for coronary artery disease, a respiratory 
disorder and nicotine dependence.  Notification of the 
decisions was sent in February 1998.  There is no indication 
in the claims folder that a notice of disagreement with the 
decisions was received within one year of notification 
thereof, and the Board has no jurisdiction over these issues.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for a 
fair disposition of the veteran's well-grounded claims.

2.  An acute injury to the low back was incurred during 
service, and more than 20 years subsequent to that time the 
veteran sustained an industrial injury to the low back.  

3.  An etiological nexus between the veteran's current low 
back disability and service has not been established by 
competent clinical evidence or by a showing of continuity and 
chronicity of symptomatology following the back injury 
sustained in service.

4.  There is no competent clinical evidence of a current 
right hip disability.

5.  An acute injury to the right great toe was incurred 
during service, and more than 20 years subsequent to that 
time the veteran sustained an industrial injury to the right 
great toe.  

6.  An etiological nexus between the veteran's current 
disability of the right great toe and service has not been 
established by competent clinical evidence or by a showing of 
continuity and chronicity of symptomatology following the toe 
sprain sustained in service.

7.  The veteran was treated by VA for cardiovascular 
symptomatology and was hospitalized at a VA facility from 
September 1991 to October 1991 during which time he underwent 
several procedures and surgery due to heart problems.

8.  There has been no evidence presented which reflects that 
a clinical diagnosis of fatigue or memory loss has been made 
or that a disability or disabilities primarily manifested by 
fatigue or memory loss have been diagnosed. 

9.  There is no competent medical evidence of record showing 
that the veteran now has additional disability claimed as 
fatigue and/or memory loss caused by VA medical treatment 
received in 1991 or at any other time.


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred in or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a disability 
of the right hip.  38 U.S.C.A. § 5107(a) (West 1991).

3.  A disability of the right great toe was not incurred in 
or aggravated in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).

4.  The claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for memory loss and fatigue 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
several disabilities and has also claimed entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
memory loss and fatigue.  In the interest of clarity, these 
issues will be discussed separately.

The threshold question in every case is whether each claim 
presented is well-grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The statutory duty 
to assist an appellant in the development of his claim does 
not arise unless and until a well-grounded claim is 
presented.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to weigh the evidence.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims 
(Court) stated that "a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

I.  Low back

Factual background

The service medical records reflected that upon enlistment 
examination conducted in July 1957, clinical evaluation of 
the spine was normal.  The records revealed that in March 
1960, the veteran was seen at sickbay due to a contusion of 
the right lumbo-sacral area.  The record indicated that the 
veteran had stepped on a wooden rolling pin causing him to 
fall backward striking his back on an angle iron.  X-ray 
films were essentially negative.  Upon separation examination 
conducted in December 1960, clinical evaluation of the spine 
was normal.

Private medical records showed that the veteran sustained an 
injury to the back in January 1984 when he fell off a trailer 
during the course of his employment.  In a private medical 
statement dated in January 1984, a doctor opined that the 
veteran had an acute lumbosacral sprain and possibly a 
bulging disc of the lower lumbar region which should be 
treated with bed rest and if necessary hospitalization and 
further testing.  The veteran denied any previous history of 
back complaints.  It was subsequently noted that the veteran 
was experiencing a great deal of discomfort and that he was 
hospitalized for a myelogram which revealed the presence of a 
defect at the lumbosacral joint.  In a private medical 
statement dated in February 1984, a doctor noted that the 
veteran had sustained a previous injury to the spine to the 
musculature in the dorsal and dorsal lumbar region, as 
opposed to the lower lumbar region which was injured in 
January 1984.  The doctor opined that for this reason, he 
believed that the veteran's present complaints were due to 
the more recent injury.  The veteran underwent laminectomy in 
February 1984 following which his post-operative condition 
was satisfactory.

The veteran continued to experience back problems and 
aggravation of symptoms requiring treatment as shown in 
private medical records dated from March 1984 to February 
1986.  He underwent lumbosacral fusion in November 1985.  
These records contain no reference to any back injury or 
symptoms prior to 1984.

The veteran presented testimony at a hearing held at the RO 
in August 1994.  The veteran testified that he recalled 
sustaining only one injury to the back in service.  A history 
of an injury to the spine in 1984 was also mentioned.  A lay 
statement to the effect that since service the veteran had 
experienced great pain due to back problems was submitted at 
the hearing. 

VA outpatient record dated from 1990 to 1994 were received in 
September 1994.  In a February 1992 record the veteran 
complained of back pain radiating across both hips and down 
the right leg into the right knee.  X-ray films taken of the 
lumbosacral spine in February 1992 were normal.  Following an 
episode of back pain an assessment of acute lumbosacral 
sprain was made in 1993.  Complaints of back pain were noted 
in an August 1994 entry and an impression of spinal stenosis 
with radiculopathy was made.

A VA examination was conducted in September 1994.  The 
veteran complained of episodic low back pain since 1982.  A 
diagnosis of chronic low back pain secondary to lumbar 
laminectomy and fusion was made.

The veteran presented testimony at a second hearing held at 
the RO in September 1996.  He indicated that shortly after 
service he received treatment for back problems.  

In a Supplemental Statement of the Case issued in September 
1996, the RO denied the claim of entitlement to service 
connection for a disability of the low back.

Additional VA medical records were received in January 1998.  
The records showed that the veteran was seen for an 
evaluation in August 1996 at which time he gave a history of 
back surgery in the early eighties.  An assessment of status 
post lumbar spinal fusion in 1980 was made.

Analysis

The issue of service connection for a low back disability is 
arguably well grounded within the meaning of 38 U.S.C.A. § 
5107(a), since the claim is plausible, at least insofar as 
direct-incurrence service connection is concerned.  The Board 
is satisfied that VA has assisted the veteran as much as it 
can in the development of his claim.  No further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  In deciding a claim on 
the merits, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  
The Board stresses that the preliminary presumption of 
credibility described in King (evidentiary assertions 
accompanying a claim must be accepted as true for the purpose 
of determining whether the claim is well grounded, unless the 
evidentiary assertion is inherently incredible or the fact 
asserted is beyond the competence of the person making the 
assertion) is inapplicable at this stage of the analysis.  
King v. Brown, 5 Vet. App. 19, 21 (1993).

With respect to direct-incurrence service connection, the 
veteran contends, in part, that a low back disability was 
initially manifested during service.  He asserts that during 
service, he sustained an injury to the spine which was later 
re-aggravated as a result of an industrial injury to the 
spine.

In this case, the record reflects that during the 1980's and 
1990's the veteran has been seen on many occasions for 
complaints of back problems; he underwent lumbar surgeries in 
1984 and 1985 and a diagnosis of spinal stenosis with 
radiculopathy was made in August 1994.  Accordingly, clinical 
evidence of the currently claimed low back disability has 
been presented.

The service medical records reflected that in March 1960, the 
veteran was seen at sickbay due to a contusion of the right 
lumbo-sacral area.  The record indicated that the veteran had 
stepped on a wooden rolling pin causing him to fall backward 
striking his back on an angle iron.  X-ray films were 
essentially negative.  Accordingly, the evidence also 
establishes the incurrence of an injury to the low back in 
service.  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  

As to the issue of whether veteran's in-service low back 
symptomatology was chronic versus acute in nature, the 
negative evidence outweighs the positive.  In this regard, 
the evidence reflects that after March 1960 no further 
complaints, findings or treatment for a low back disability 
were shown during service and that upon separation 
examination conducted in December 1960, clinical evaluation 
of the spine was normal.  Thereafter, the record is void of 
any clinical evidence documenting complaints, treatment, 
findings or a diagnosis of a low back disability until 1984, 
at which time the veteran sustained an industrial injury to 
the spine.  The records showed that from 1984 forward, the 
veteran received treatment for low back problems.  Although 
the veteran has testified to the effect that his injury to 
the spine sustained in service was chronic and was re-
aggravated by the post-service injury to the spine, in 1984 
he reported to his private physician that he had had no 
previous history of back complaints, and the Board does not 
find his testimonial account credible as it is not supported 
by, but rather is contradicted by, the clinical evidence of 
record. 

Therefore, the pertinent inquiry is whether the evidence 
reflects that there is an etiological nexus between the 
veteran's current disability of the low back and the injury 
to the low back sustained during service.  In a private 
medical statement dated in February 1984, a doctor noted that 
the veteran had sustained a previous injury to the spine to 
the musculature in the dorsal and dorsal lumbar region as 
opposed to the lower lumbar region which was injured in 
January 1984.  The doctor opined that for this reason, he 
believed that the complaints made by the veteran at that time 
were due to the more recent injury.  

The February 1984 record supports a finding the veteran's 
intercurrent injury sustained in 1984 is the source of his 
current back problems, not the acute injury sustained during 
service.  The record does not contain any medical evidence 
which contradicts the finding made in February 1984, and 
moreover the absence of any documentation of any complaints 
or treatment for back problems from 1960 until 1984 when the 
veteran sustained a post-service back injury supports that 
conclusion.  Moreover, the doctor did not relate any previous 
dorsolumbar injury specifically to service, referring to it 
only as a previous injury, and, in any event, there is no 
competent medical evidence linking any current back 
disability to service.

The veteran himself has testified that he has experienced 
back problems since service which were aggravated by the 
intercurrent injury sustained in 1984.  However, it is well-
established that the veteran, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is therefore 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Similarly, the lay statement submitted by him is not 
sufficient or competent evidence linking his current back 
disability to service or to any symptoms alleged to be 
chronic since service.  See Espiritu v. Derwinski; Savage v. 
Gober.

Accordingly, for the aforestated reasons, the Board considers 
the negative evidence to have greater probative value than, 
and to outweigh the positive, with respect to this appellate 
issue.  As the Court stated in Smith v. Derwinski, 1 Vet. 
App. 235, 237 (1991), "[d]etermination of credibility is a 
function for the BVA."  Since the credible clinical evidence 
does not persuasively show that a chronic low back disability 
was incurred during service or that a low back injury which 
was sustained in service has an etiological nexus to the 
currently manifested low back disability, the claim of 
entitlement to service connection for a low back disability 
is denied.  Since the preponderance of the evidence is 
against allowance of this appellate issue, the benefit-of-
the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b) 
(West 1991).

II.  Right Hip

Factual Background

The service medical records reflected that upon enlistment 
examination conducted in July 1957, clinical evaluation of 
the musculoskeletal system and lower extremities was normal.  
The records revealed that in March 1960, the veteran was 
treated with heat to the hip for 3 days.  X-ray films showed 
no pathology, but it was reported that there were fragments 
of organic material in the buttocks.  Upon separation 
examination conducted in December 1960, clinical evaluation 
of the musculoskeletal system and lower extremities was 
normal.

In a January 1984 private medical report pertaining to back 
problems the veteran gave a history of a gunshot wound to the 
left buttock "several years ago."

The veteran presented testimony at a hearing held at the RO 
in August 1994.  He indicated that in 1958 or 1959, he 
sustained an injury to the hip aboard a ship that was on 
choppy waters, and believed that a bolt may have pierced his 
hip.  He testified that throughout the remainder of service, 
he walked funny.  He stated that he experienced pain getting 
up and down.  He indicated that in 1991 upon examination was 
the first he had learned that foreign matter had been found 
in his hip as shown upon X-ray films.  He stated that there 
was a scar in that area.

VA outpatient records dated from 1990 to 1994 were received 
in September 1994.  In a February 1992 record the veteran 
complained of back pain radiating across both hips and down 
the right leg into the right knee.  X-ray films taken of the 
hips in February 1992 revealed evidence of old trauma, but 
were otherwise normal.  

A VA examination was conducted in September 1994.  The 
veteran complained of shrapnel in his right hip which caused 
a dull pain when walking.  A scar, 1 cm in diameter was 
present on the right hip.  X-ray films of the right hip 
revealed foreign bodies above the right hip resembling a 
bullet tract.  There was no diagnosis made.

The veteran presented testimony at a second RO hearing held 
in September 1996 at which time he indicated that he had 
received chiropractic treatment in the 1960's and 1970's but 
could not remember the name of that treatment source.  

Additional VA medical records were received in January 1998.  
The records showed that the veteran was seen for an 
evaluation in August 1996 at which time he gave a history of 
sustaining a gunshot wound in military service with multiple 
metal fragments still in that area.  An evaluation of the 
extremities revealed full range of active motion of all 
extremities with no evidence of lower extremity swelling.  An 
assessment of status post gunshot from military service, 
right hip area, stable, was made.  

Analysis

As mentioned above, the initial matter which must be resolved 
on appeal is whether the veteran has presented a well- 
grounded claim. In order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

As noted above, one element of a well-grounded claim is a 
presently-existing disability stemming from the disease or 
injury alleged to have begun in or been aggravated by 
service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Absent evidence of a current disability, the claim is not 
well grounded.

The veteran contends that he has experienced right hip 
problems since service.  The clinical evidence and the 
veteran's testimony documents subjective complaints of a 
right hip disability.  The medical evidence has revealed 
evidence of a scar and evidence of old trauma upon X-ray 
films, and in addition an assessment of status post gunshot 
from military service, right hip area has been made.  
However, the record contains no clinical diagnosis of a 
current physical disability of the right hip.  Since no 
competent medical evidence of current existence of a right 
hip disability has been presented, this claim is not well 
grounded and must be denied, since the first prong of the 
Caluza analysis has not been met.

Moreover, even were a right hip disability present, the claim 
would nevertheless fail to be well grounded.  The service 
medical records simply revealed the presence of some organic 
material in the buttocks as shown upon X-ray films taken in 
1960 and which were treated with heat.  For more than a 30 
year period thereafter there is no evidence of any 
complaints, findings, treatment for right hip problems.  
Although the veteran has testified that he experienced right 
hip problems after service, this account is unsubstantiated 
by the evidence and is not found to be credible.  
Accordingly, continuity of symptomatology following service 
is not established.  See Savage v. Gober, 10 Vet. App. 488 
(1997

Moreover, the record does not contain any competent medical 
evidence which establishes an etiological nexus between the 
veteran's claimed right hip disability and service.  The 
records showed that the veteran was seen for an evaluation in 
August 1996 at which time he gave a history of sustaining a 
gunshot wound in military service with multiple metal 
fragments still in that area.  An assessment of status post 
gunshot from military service, right hip area, stable, was 
made.

However, the service medical records did not indicate that 
the veteran sustained a gunshot wound in service.  In fact, a 
review of the veteran's DD 214 indicated that he did not 
sustain any wounds in service.  Although the service medical 
records did document the presence of fragments of organic 
material in the buttocks, there was no indication of what 
that material was, or when and how it appeared.  Moreover, in 
hearing testimony provided in 1994, the veteran himself could 
not provide that information.  

The Board stresses that a mere transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); see also Harder v. Brown, 5 Vet. App. 183, 188 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  As 
the Court has noted, "[e]vidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence' . . . ." LeShore v. Brown, 8 
Vet. App. 406, 410 (1995).  Further, the Court has found that 
"[a]n opinion based upon an inaccurate factual premise has no 
probative value."  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  Accordingly, the diagnosis made upon 1996 VA 
examination report is not considered to be competent evidence 
as it was based upon an inaccurate factual premise, and it 
would therefore not be sufficient to well ground the claim 
even if a current disability of the right hip was shown.  

The Court has held that in the absence of competent medical 
evidence of a current disability and a causal link to service 
a claim is not well grounded.  Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).  Accordingly, the claim must be denied.

Because the veteran's claim for service connection for a 
right hip disability is not well-grounded, VA is under no 
duty to further assist him in developing facts pertinent to 
the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where an 
appellant has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  VA is not on 
notice of any other known and existing evidence which would 
make the adjudicated service connection claim plausible.  The 
Board's decision serves to inform the veteran of the kind of 
evidence which would be necessary to make his claim well-
grounded, that is a competent medical opinion or opinions 
which serve to provide a finding of a current disability and 
a nexus between the current disability/ies and his military.

III.  Right Toe

Factual Background

The service medical records reflected that upon enlistment 
examination conducted in July 1957, clinical evaluation of 
the musculoskeletal system and lower extremities was normal.  
The records revealed that in February 1958, the veteran was 
treated for a sprain of the great right toe.  X-ray films 
revealed no fracture and the sprain was treated with an ace 
bandage.  Upon separation examination conducted in December 
1960, clinical evaluation of the musculoskeletal system and 
lower extremities was normal.

In a private medical statement dated in January 1983 it was 
reported that the veteran sustained an injury to the right 
great toe in January 1983 during the course of his 
employment.  It was noted that he had initially been seen for 
emergency care and had then been referred to the doctor for 
orthopedic treatment.  It was noted that the veteran reported 
a 20 year history of foot problems off and on and increased 
pain in the right toe during the previous year.  Physical 
examination revealed limitation of motion of the right great 
toe.  X-ray films revealed a narrowing of the joint spaces of 
the MP joints of both great toes more marked on the right 
than the left.  The impression was acute sprain of the MP 
joint of the right great toe, superimposed on osteoarthritis.  

By rating action of March 1994, the RO denied the claim of 
entitlement to service connection for a disability of the 
right toe.

The veteran presented testimony at a hearing held at the RO 
in August 1994.  He indicated that he could not recall how he 
had injured his toe in service and that he had sustained a 
post-service injury to the right great toe in January 1983.  
He testified that the toe bothered him prior to the re-
injury.  A statement from his father to the effect that when 
he came out of service the veteran could not lift any weight 
and limped on his right foot was also presented.  

VA outpatient record dated from 1990 to 1994 were received in 
September 1994.  Complaints of right foot pain were noted in 
an August 1994 entry and an impression of limitation of the 
motion of the first metatarsal on the right side was made.  
He related a history of a right great toe injury in service.  
X-ray films of the right foot taken in August 1994 revealed 
no fracture, but did show osteoarthritic changes involving 
the first metacarpal joint.

A VA examination was conducted in September 1994.  The 
veteran complained of a history of a fused joint at the right 
proximal metatarsal joint of the great toe.  Physical 
examination revealed that the right great toe was fixed at 
the proximal metatarsal joint.  

The evidence reflects that the veteran underwent surgery on 
his right foot in October 1994 which he tolerated well and 
following which he was in very good condition.  A 
postoperative diagnosis of hallux limitus with denuded 
cartilage was made.  

The veteran presented testimony at a hearing held at the RO 
in September 1996.  He testified that since his 1994 surgery, 
he could walk better.

Additional VA medical records were received in January 1998.  
The records showed that the veteran was seen for an 
evaluation in August 1996 at which time he gave a history of 
recent right foot surgery.  

Analysis

The issue of service connection for a disability of the great 
right toe is arguably well grounded within the meaning of 38 
U.S.C.A. § 5107(a), since the claim is plausible, at least 
insofar as direct-incurrence service connection is concerned.  
The Board is satisfied that VA has assisted the veteran as 
much as it can in the development of his claim.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  In deciding a 
claim on the merits, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and 
cases cited therein.  The Board stresses that the preliminary 
presumption of credibility described in King (evidentiary 
assertions accompanying a claim must be accepted as true for 
the purpose of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion) is inapplicable at this 
stage of the analysis.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

With respect to direct-incurrence service connection, 
appellant contends, in part, that a disability of the great 
right toe was initially manifested during service.  It is 
asserted that during service, he sustained a sprain of the 
great right toe which was later re-aggravated as a result of 
an industrial injury to the right great toe.

In this case, the record reflects that during the 1990's the 
veteran has been seen for complaints of right toe and foot 
problems which required surgery in 1994.  Osteoarthritis was 
also shown in 1994.  Accordingly, clinical evidence of the 
currently claimed right toe disability has been presented.  
The service medical records reflected that in February 1958, 
the veteran was treated for a sprain of the great right toe.  
Accordingly, the evidence also establishes the incurrence of 
an injury to the right great toe in service.  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  

As to the issue of whether veteran's in-service right toe 
injury was chronic versus acute in nature, the negative 
evidence outweighs the positive.  In this regard, the 
evidence reflects that after February 1958 the veteran had no 
further complaints or problems related to the right toe and 
that upon separation examination conducted in December 1960, 
clinical evaluation of the lower extremities was normal.  
Thereafter, the record is void of any clinical evidence 
documenting complaints, treatment, findings or a diagnosis of 
a low back disability until 1983, at which time the veteran 
sustained an industrial injury to the right toe.  At that 
time X-ray films revealed a narrowing of the joint spaces of 
the MP joints of both great toes more marked on the right 
than the left.  The impression was acute sprain of the MP 
joint of the right great toe, superimposed on osteoarthritis. 

The records showed that thereafter from approximately 1993 
forward the veteran received treatment for right toe and foot 
problems.  Although the veteran has testified to the effect 
that the injury to the toe sustained in service was chronic 
and was re-aggravated by the post-service injury to of the 
right toe, the Board does not find the veteran's testimonial 
account credible as it is not supported by the clinical 
evidence of record.  Moreover, he is not competent to render 
a medical opinion linking the osteoarthritis first shown in 
1983 to the symptoms he alleges existed since service 
discharge.  Savage v. Gober; Grottveit v. Brown, 5 Vet. App. 
91 (1993)

Therefore, the pertinent inquiry is whether the evidence 
reflects that there is an etiological nexus between the 
veteran's current disability of the right toe and the injury 
to the right toe sustained during service.  In this regard, 
the veteran has simply presented no competent evidence of 
such an etiological nexus.  The record does not contain any 
medical evidence which etiologically links the right toe 
injury sustained during service and the current right toe 
disability, and moreover the absence of any documentation of 
any complaints or treatment for right toe problems from 1958 
until 1983 when the veteran sustained a post-service injury 
to the right toe, supports that conclusion.

The veteran himself has testified that he has experienced 
problems with the toe which were aggravated by the 
intercurrent injury sustained in 1983.  However, it is well-
established that the veteran, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is therefore 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Similarly, the lay statement submitted by him is not 
sufficient or competent evidence linking his current right 
toe disability to service or to any symptoms alleged to be 
chronic since service.  See Espiritu v. Derwinski; Savage v. 
Gober.

Accordingly, for the aforestated reasons, the Board considers 
the negative evidence to have greater probative value than, 
and to outweigh the positive, with respect to this appellate 
issue.  As the Court stated in Smith v. Derwinski, 1 Vet. 
App. 235, 237 (1991), "[d]etermination of credibility is a 
function for the BVA."  Since the credible clinical evidence 
does not persuasively show that a chronic right toe 
disability was incurred during service or that a right toe 
disability which was sustained in service has an etiological 
nexus to the currently claimed right toe disability, the 
claim is denied.  Since the preponderance of the evidence is 
against allowance of this appellate issue, the benefit-of-
the-doubt doctrine is inapplicable. 38 U.S.C.A. § 5107(b) 
(West 1991).

Entitlement to compensation for memory loss and fatigue under 
the provisions of 38 U.S.C.A. § 1151

Applicable Law and Regulations -Well-groundedness

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

In general, in order for a claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury due to VA medical examination or treatment (lay or 
medical evidence); and of a nexus between the VA medical 
treatment and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Court has recently held that the requirements for a well-
grounded claim under 38 U.S.C.A. § 1151 parallel those 
generally set forth for establishing other service connection 
claims, as follows:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999). 

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Applicable Law and Regulations - 38 U.S.C.A. § 1151

In pertinent part, at the time of the United States Supreme 
Court decision in the case of Brown v. Gardner, 115 S. Ct. 
552 (1994), 38 U.S.C.A. § 1151 provided that when there is no 
willful misconduct by a veteran, additional disability 
resulting from VA hospitalization, medical or surgical 
treatment causing injury, or aggravation thereof, shall be 
compensated as if service connected.  

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994): "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision. Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith." 
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries. 38 C.F.R. § 3.358(c)(3) provides that 
"[c]ompensation is not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the revised 38 C.F.R. § 3.358(c)(3) (1996) compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment. Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151.  However, these amendments apply 
only to claims filed on or after the effective date of the 
statute, October 1, 1997.  Since the veteran's appeal was 
pending prior to that date, it continues to be subject to 
review under the prior statutory language and interpretation.  
VAOPGCPREC 40-97 (O.G.C. Prec. 40-97).


Factual Background

VA outpatient treatment records beginning in 1990 show that 
the veteran was evaluated and treated in the cardiology 
clinic for complaints of chest pain.  An August 1990 medical 
record indicated that he also experienced shortness of breath 
upon exertion.  

In July 1991, the veteran was hospitalized at the VA medical 
center (VAMC) in Amarillo, Texas with an admitting diagnosis 
of unstable angina.  A medical history of coronary artery 
disease and heavy smoking was noted.  The veteran was treated 
for an acute onset of chest pain on the left side radiating 
into the left arm and associated with diaphoresis, but not 
associated with nausea, vomiting or dyspnea.  It was noted 
that the veteran had been hospitalized for a similar episode 
one year previously.  Cardiac examination was unremarkable.  
The veteran underwent an exercise stress test during the 
hospitalization.  A discharge diagnosis of probable atypical 
chest pain was made.

The veteran was hospitalized at the VAMC in Albuquerque, New 
Mexico in mid-September 1991 during which time right and left 
heart catheterization was preformed without complication.  
The history indicated that he had been admitted electively 
due to recurrent chest pain during the past year and various 
other symptoms including shortness of breath.  The veteran 
was scheduled for re-admission later in the month for 
angioplasty.  Diagnoses which included coronary 
atherosclerotic heart disease and progressive angina were 
made.

The veteran was again hospitalized at the VAMC in 
Albuquerque, New Mexico from September 23, 1991 until October 
15, 1991.  The records indicated that angioplasty had failed, 
and he was taken to the operating room for direct myocardial 
revascularization.  On October 7, 1991, triple coronary 
artery bypass grafting was performed.  The operation report 
indicated that the veteran tolerated the procedure well.  The 
discharge diagnoses were status post failed angioplasty for 
bypass of coronary artery bypass graft, diagonal, and oblique 
marginal arteries; and a history of mild angina with positive 
exercise treadmill and Thallium tests showing ischemia.

The veteran continued to be treated for his coronary artery 
disease at the VA outpatient clinic.  The records show that 
the veteran was seen by cardiology in May 1992 at which time 
it was noted that except for a tendency to perspire, the 
veteran had no symptoms and no chest pain.  

A VA examination was conducted in September 1994.  A history 
of a coronary bypass in 1991 after a failed attempt at a 
balloon angioplasty was noted.  The veteran also reported 
having suffered three myocardial infarctions in 1990 and 
1991.  He complained of shortness of breath and an epigastric 
bulging as a sequelae of the coronary bypass surgery.  A 
history of smoking since 1958 and a current diagnosis of 
emphysema were also reported.  A diagnosis of status post 
myocardial infarction with rare episodes of angina and 
coronary artery bypass grafts was made.  

The veteran filed his original claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 in March 
1995, claiming that since he underwent surgery in October 
1991, he had experienced some loss of memory and fatigue.  

By rating action of October 1995, the RO determined that the 
claims of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for memory loss and fatigue 
were not well grounded, and they were therefore denied.

VA medical records received in January 1996 showed that the 
veteran was seen for complaints of fatigue in September 1994.

The veteran presented testimony at a hearing held at the RO 
in September 1996.  He testified that since his heart surgery 
he had experienced memory problems, and chronic constant 
fatigue, but that these conditions were not discussed with 
him while he was hospitalized in 1991.  He stated that he did 
not have memory problem prior to the surgery.  

Upon VA mental status examination conducted in September 1996 
the veteran's intelligence was shown to be average and his 
general fund of knowledge good.  Perception and cognition 
were within normal limits.  Some memory deficits were 
reported at that time.  A diagnosis of adjustment disorder 
was made.

In December 1996, the veteran submitted an article from the 
Amarillo Daily News which appeared on December 19, 1996, 
indicating that 6 percent of bypass patients suffered 
significant brain damage as a result of the operation, to 
include loss of intellectual abilities.  

VA medical records showed that the veteran was hospitalized 
from April to May 1997 during which time he underwent cardiac 
catheterization, echocardiography, and  redo coronary artery 
bypass grafting x 5.  The hospitalization records indicated 
that the veteran was unable to tolerate treadmill testing due 
to right hip pain.

Additional VA medical records were received in January 1998.  
The records showed a complaint of fatigue during a stress 
test in March 1997.  

Well groundedness of the claim

The veteran contends that memory loss and fatigue loss 
resulted from VA medical treatment provided from 1991 in 
conjunction with his cardiovascular condition.  In order for 
a claim under 38 U.S.C.A. § 1151 to be well grounded.  Three 
elements must be satisfied: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 383 
(1999).  

With respect to the first prong of the Jones well 
groundedness test, the medical evidence of record must 
establish that the veteran has the currently claimed 
disabilities. 

In this case the evidence reflects that a memory deficit was 
noted in 1996, and that this was a manifestation which was 
identified in conjunction with a diagnosis of adjustment 
disorder and which was not in any way related to VA treatment 
received in 1991 other than by history as reported by the 
veteran.  With respect to the veteran's complaints of 
fatigue, the evidence reflects that the veteran had a long 
history of shortness of breath which was attributed to 
emphysema and his cardiovascular problems.  However, the 
medical evidence does not reflect that a medical diagnosis of 
memory loss or fatigue or of any disability primarily 
manifested by memory loss or fatigue has been made.

The Board has considered the medical literature submitted by 
the veteran, particularly in light of recent Court precedent.  
In Mattern v. West. 12 Vet. App. 222 (1999), the Court held 
that an attempt to establish a medical nexus to a disease or 
injury solely by generic information in a medical journal or 
treatise "is too general and inconclusive" to well ground a 
claim.  [Citing Sacks v. West, 11 Vet. App. 314, 317 (1998)].  
In this instance, the veteran has evidence from a newspaper 
clipping which points to a potential relationship between 
memory loss and bypass surgery.  However, this evidence is 
essentially "generic" and the Board finds it to be of no 
probative value by itself, particularly in light of the fact 
that there is no objective evidence showing the veteran 
suffered a stroke or impaired intellectual ability as 
referred to in the article following the bypass surgery.  
Sacks, 11 Vet. App. at 317; Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil, 8 Vet. App. 463.

The Board notes that although the veteran himself has 
etiologically linked his currently claimed memory loss and 
fatigue to VA treatment received in 1991, the Court has held 
that lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded.  See Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993), and Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability . . . a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.  In this case, 
there is no basis in the law or regulation for an award of 
benefits under 38 U.S.C.A. § 1151 for claimed memory loss and 
fatigue, since the record as a whole fails to include any 
current evidence of additional chronic disability primarily 
due to memory loss and /or fatigue.  See Jones, supra.  
Accordingly, since the veteran has failed to meet the first 
requirement for the submission of a well grounded claim, the 
presentation of a medical diagnosis of the currently claimed 
disabilities, the claim must be denied.

Additional considerations

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case the well- 
groundedness of the claim, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the RO has 
denied the veteran's claims of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 upon the same 
basis as the Board has; that is, the failure to present a 
well grounded claim.  The Board concludes that therefore this 
decision is not prejudicial and points out that the veteran 
has had ample opportunity to present his contentions and 
evidence, including testifying at a two personal hearings.

Because the veteran's claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for memory loss 
and fatigue is not well grounded, VA is under no duty to 
further assist him.  38 U.S.C.A. § 5107(a). VA's obligation 
to assist depends upon the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
See Robinette v. Brown, 8 Vet. App. at 78. The Court has held 
that the obligation exists only in the limited circumstances 
where the claimant has referenced other known and existing 
evidence which would well ground the claim. Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  VA is not on notice of any other 
known and existing evidence which would make the claim 
plausible.  The Board's decision serves to further inform the 
veteran of the kind of evidence that would be necessary to 
make his claim well grounded, namely competent medical 
evidence which indicates that the claimed disability exists, 
and that such resulted from the VA treatment.

The benefit of the doubt doctrine does not apply, as the 
claim is not well grounded and as such is not being 
considered on its merits.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

The claim of entitlement to service connection for a low back 
disability is denied. 

A well grounded claim not having been presented, service 
connection is denied for a right hip disability.

The claim of entitlement to service connection for a right 
toe disability is denied. 

The veteran having not submitted a well-grounded claim of 
entitlement to VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for memory loss and fatigue claimed as being 
due to VA treatment received in 1991, the claim is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

